Citation Nr: 0311356	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen the determination that the character of the 
appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant had service from November 1977 to January 1979.

In an October 1999 decision by the Reno, Nevada Regional 
Office (RO) of VA, the RO confirmed and continued the 
determination that the character of the appellant's discharge 
was a bar to VA benefits.  The appellant appealed.  The 
statement of the case also addressed the matter on a new and 
material basis.  The determination on a new and material 
basis was proper in light of the decision of the United 
States Court of Appeals for the Federal Circuit, in D'Amico 
v. West, 209 F.3d 1322 (2000), in which it was concluded that 
based on the language of the statute and the pertinent 
legislative history, the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applied to the 
reopening of claims that were disallowed for any reason.  The 
decisions to the contrary, including Laruan v. West, 11 Vet. 
App. 80 (1998), were overruled.

In January 2003, the appellant testified before the 
undersigned at a personal hearing at the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the appellant has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.

As noted, in January 2003, the appellant testified before the 
undersigned at a personal hearing at the RO.  At that time, 
he expressed that he was interested in having his discharge 
upgraded.  In the October 1999 decision, the appellant was 
advised that he must file such a request with the service 
department board for correction of military records and that 
he should complete a DD Form 293 or DD Form 149, as 
appropriate, which were furnished to him.  If this is still 
the appellant's intent, he must take the aforementioned 
action.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
(disagreement with assigned discharge classification must be 
raised with Army Board for the Correction of Military 
Records, not VA).  This is not a matter to be undertaken by 
the Board although the Board will consider the results of any 
determination made by the service department board for 
correction of military records.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be reviewed by the RO, taking 
into consideration any additional 
evidence added to the record to include 
the letter submitted by the veteran's 
mother in January 2003 and any other 
evidence which is added to the record 
subsequent to this remand.  Thereafter, 
if in order, the case should be returned 
after compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

